Name: Council Regulation (EEC) No 1056/81 of 21 April 1981 on the granting of an additional premium for maintaining suckler cows in Ireland and Northern Ireland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 111 /6 Official Journal of the European Communities 23 . 4. 81 COUNCIL REGULATION (EEC) No 1056/81 of 21 April 1981 on the granting of an additional premium for maintaining suckler cows in Ireland and Northern Ireland THE COUNCIL OF THE EUROPEAN COMMUNITIES, premium additional to the premium for maintaining suckler cows provided for in Regulation (EEC) No 1357/80 , in so far as they do not apply the provisions of Article 3 (2) of that Regulation . For the 1981 /82 marketing year, the amount of this premium shall be 20 ECU for each suckler cow kept by the producer on the day on which the application is lodged. Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ( 1 ), Whereas the incomes of farmers in Ireland and Northern Ireland have fallen considerably during the 1980/81 marketing year ; whereas it would seem neces ­ sary to take measures to assist the beef and veal producers most affected by this drop in income ; Whereas such a measure could take the form of a premium additional to the premium for maintaining suckler cows provided for in Regulation (EEC) No 13S7/80 (2 ), The premium shall be paid in a single instalment. It shall be financed by the European Agricultural Guidance and Guarantee Fund, Guarantee Section . Article 2HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Ireland and the United Kingdom, in respect of Northern Ireland, are hereby authorized to grant a This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 April 1981 . For the Council The President G. BRAKS (') Opinion delivered on 9 April 1981 (not yet published in the Official Journal). (2 ) OJ No L 140, 5 . 6 . 1980, p . 1 .